Citation Nr: 1517430	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee condition, also claimed as degenerative joint disease with positive rheumatoid factors.  

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and L.S. 
ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that reopened the Veteran's claim, but continued the previous denial. 

In January 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A copy of the transcript has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO denied the service connection claims for degenerative joint disease with positive rheumatoid factor for the right knee and left knee; the Veteran did not perfect an appeal of that decision, and the decision became final.

2.  Evidence received since the April 2006 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral knee condition.

3.  There is persuasive medical opinion evidence that shows that the Veteran's currently diagnosed degenerative joint disease of the left knee with total knee replacement is etiologically related to his in-service left knee injury.


CONCLUSIONS OF LAW

1.  The April 2006 decision that denied entitlement to service connection for degenerative joint disease with positive rheumatoid factor for the right knee and left knee is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A left knee disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disorder and entitlement to service connection for a left knee disorder, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

Analysis

New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Veteran filed a claim to reopen his claim for service connection for a bilateral knee condition in March 2009.  A July 2009 rating decision reopened the claim but continued the previous denial.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380.

The evidence received subsequent to the April 2006 rating decision that denied the Veteran's claim of service connection includes VA treatment records and opinions and the Veteran's hearing testimony.  VA treatment records from the Tampa VA Medical Center relate the Veteran's degenerative joint disease of the left knee to basic training in 1973 when he injured his knee.  A March 2015 medical opinion from the Veteran's orthopedic surgeon found that the Veteran's osteoarthritis of the left knee is at least as likely as not caused by or a result of active duty although the examiner noted that medical treatment records of the left knee injury while on active duty would be needed to support this claim.  Therefore, the evidence submitted is indicative of a possible nexus between the Veteran's current bilateral knee condition and active duty.  Thus, the Board finds that, in presuming their credibility, the evidence submitted since the last final denial is new and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 

Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his bilateral knee condition is due to an injury that occurred during basic training.  Specifically, he testified at the June 2013 hearing that his bilateral knee condition is the result of an injury during basic training in Fort Knox, Kentucky.

The Veteran's service treatment records contain a May 1973 physical profile indicating that the Veteran has a torn cartilage in the left knee that was treated with a cast.  The Veteran was found medically qualified for limited duty but he was advised that he must keep his cast dry.  A September 1973 treatment record revealed that the Veteran complained of pain to his left knee.  An April 1975 treatment record showed that the Veteran injured his left knee when he jumped on an extended knee while running a confidence course in Fort Stewart, Georgia.  The Veteran was diagnosed with medial collateral ligament sprain of the left knee.  A September 1975 orthopedic consultation record also reflected that the Veteran had a history of lateral knee pain from a previous injury.  A physical examination revealed large effusions on the lateral joint line with tenderness and limited range of motion.  An October 1975 physical profile also limited the Veteran from running as a result of "locked left knees."  A November 1975 treatment record revealed that the Veteran continued to complain of a swollen left knee.  The accompanying radiographic report revealed supratellar effusions, no fracture and calcification in the cruciate ligament region.  In the June 1976 Report of Medical Examination, the Veteran was found to have normal knees.  However, the Veteran reported having "tricked" or locked knees and swollen and painful joints in the accompanying Report of Medical History. 

The Veteran was afforded a VA examination in conjunction with his claim for service connection in April 2009.  The examiner diagnosed the Veteran with bilateral degenerative joint disease of the knees with the date of onset in 1980.  The Veteran reported that he has pain in both knees which has worsened in the last 10 years.  The Veteran also reported that his knees were also found positive for the  rheumatoid factor.  The Veteran also had swelling of the hands, elbows, wrist, and ankles in 1996.  A physical examination of his knees revealed that the Veteran's joints revealed symptoms of giving way, pain, stiffness, and swelling.  The Veteran is able to stand for one hour and walk for one to three miles.  The examiner concluded that the Veteran's degenerative joint disease of the knees is most likely related to rheumatoid arthritis since he has multiple joint symptoms.  The examiner opined that the Veteran's bilateral knee condition is less likely than not caused by or a result of his left knee injury in service.  By way of rationale, the examiner provided the Veteran's joint symptoms included multiple joints that were positive for rheumatoid factors which suggest that rheumatoid arthritis was the cause rather than a ligament injury in service.  The examiner also referenced an absence of symptoms upon exit examination and no chronicity of disability shown following active duty.  

The Veteran submitted a March 20, 2015 nexus statement from his VA Orthopedic Surgeon (Dr. E.H.) who diagnosed him with osteoarthritis of the left knee.  The Orthopedic Surgeon also checked the box indicating that the condition was at least as likely as not caused by or a result of service but provided a rationale that there would need to be medical treatment records of the left knee injury while on active duty to support this claim.  By way of rationale, the examiner provided that people get arthritis as they get older without having an injury.  However, injuries to the knee joints will hasten the development of arthritis.  The Veteran's other knee appeared normal on X-ray so the left knee injury could be the result of an earlier injury.  In a follow up letter dated March 30, 2015, Dr. E.H. reported that he had been treating the Veteran for arthritis of his left knee since January 2014.  Dr. E.H. indicated that he had reviewed the Veteran's medical records from the VA hospital dating back to 2005 when the Veteran was first seen for pain in his left knee.  Dr. E.H. noted that the Veteran injured his left knee in service but never had surgery.  The pain and limitation of activity began to become more severe in 2004, and the Veteran was managed medically until August 26 2014, when he had a left total knee replacement for the diagnosis of traumatic arthritis.  Dr. E.H. maintained that it was his opinion that the probability of the need for surgery was at least as likely as not related to the injury the Veteran had while on active duty.  Dr. E.H. explained that although most people develop arthritis as they get older, the arthritis was usually located on the medial side of the knee and both knees commonly were affected to
about the same degree.  Dr. E.H. observed that in the Veteran's case, the left knee arthritis was on the lateral side of the knee causing a knock-knee deformity not seen in the x-rays of the other knee.  Dr. E.H. added that at surgery, they found an old torn ACL which usually was a precursor to this type of arthritis found on the lateral side of the knee joint. 

There is conflicting medical opinion evidence of record as to whether the Veteran's left knee disorder is related to service.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board favors Dr. E.H.'s opinion over the April 2009 VA examiner's opinion.  The Veteran's service treatment records clearly document an in-service left knee injury including a torn cartilage requiring a cast in 1973 and a medial collateral ligament sprain in 1975 as well as complaints of knee pain on the lateral side.  As the Veteran's treating physician and having reviewed the Veteran's VA medical records, Dr. E.H. is presumed to be aware of the Veteran's co-existing diagnosis of a positive rheumatoid factor but ultimately, Dr. E.H. found that the pathology associated with the left knee was more consistent with the symptomatology noted in service.  The Board finds that all elements necessary to substantiate the Veteran's claim have been met.  Accordingly, service connection for left knee disorder (degenerative joint disease with total knee replacement) is warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disorder is reopened.

Service connection for a left knee disorder (degenerative joint disease with total knee replacement) is granted. 


REMAND

In light of the Board's grant of service connection for a left knee disorder, the Veteran's testimony at the Board hearing that his right knee disorder developed secondary to his left knee disorder, and relevant VA medical evidence added to the record since the April 2009 VA opinion, the Board finds that another VA opinion is necessary to decide the claim.

Also, the Board notes during the January 2015 video hearing, the Veteran reported receiving treatment for his knees with Dr. J.H. at the Tampa VAMC beginning around 1978.  Those records have not been associated with the claims file.  The RO/AMC should also obtain and review these and any other outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Tampa VAMC dated beginning in 1976.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, obtain an addendum opinion on whether the Veteran's right knee disorder is secondary to his left knee disorder.  The file must be made available to the examiner and the examination report should reflect such review.  Following a review of the file, the reviewing examiner is asked to furnish an opinion with respect to the following question:

In light of additional relevant medical evidence added to the file since the April 2009 VA examination, is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disorder is (i) caused by OR (ii) aggravated by his left knee disorder?  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  

A complete rationale should be given for each opinion expressed.  If the examiner cannot provide an opinion, the examiner must provide a detailed explanation for why an opinion cannot be rendered.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


